ADDENDUM TO SETTLEMENT AGREEMENT AND RELEASE

In accordance with Section 5.12 of the Settlement Agreement and Release dated January
10, 2019, among PHILIPS BRYANT PARK LLC, PHIL COLUMBO and MICHAEL STRAUSS
(“Defendants”) and ADNREW CHANG and RYAN SANTOS (“Plaintiffs”) (“Settlement
Agreement”), the parties therein, through their respective counsel, agree to amend the Settlement
Agreement as follows:

L. Amendment to Paragraph 3.5 of Settlement Agreement

Paragraph 3.5(A) of the Settlement Agreement shall be deleted and replaced by the
following:

“After deduction of all court-approved Service Awards, Release Payment, fees, expenses
and costs from the Gross Settlement Fund (the “Net Settlement Amount”), Individual Settlement
Allocations will be computed based on the number of workweeks worked by Class Members
during the Class Period. The Settlement Allocations shall be made in accordance with the dates
of employment set forth in the confidential document provided by Defendants’ Counsel.
Amounts otherwise allocated to claimants who opted-out shall be considered “unclaimed funds”
pursuant to Section 3.5(C) and applied to Defendants’ payment of employer tax contributions.”

De General

(a) This Addendum to the Settlement Agreement may be executed in
counterparts and circulated electronically or by facsimile, and all counterparts, taken together,
shall constitute one and the same instrument.

(b) All questions with respect to the construction of this Addendum
to the Settlement Agreement, and the rights and liabilitics of the parties hereto, shall be
adjudicated by The Honorable Laura T. Swain, United States District Court Judge for the
Southern District of New York.

WE AGREE TO THESE TERMS,

Counsel te the Named Plaintiffs,
FLSA Collective Plaintiffs

and Class Members:
By: a

CK. Lée, Esq.
Dated: 6-35 - 2620

Counsel Ohi j
i } f / /
By: ii

Arthur Robb, Esq

 

Dated: —_ 6/5/2020

 

 

 
